          Case 1:08-cr-01280-VEC Document 120 Filed 04/06/21 Page 1 of 1
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 4/6/2021
 ------------------------------------------------------------ X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                            -against-                         :       08-CR-1280 (VEC)
                                                              :
 ROBERT SIMMONS,                                              :            ORDER
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2021, Defendant pled guilty to a superseding information;

        IT IS HEREBY ORDERED that a sentencing is scheduled for May 18, 2021, at 11:00

a.m. in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY.

        IT IS FURTHER ORDERED that sentencing submissions from both parties are due not

later than May 10, 2021.

        IT IS FURTHER ORDERED that not later than May 3, 2021, in lieu of a Presentence

Investigation Report, Pretrial Services must prepare and submit a brief report concerning Mr.

Simmons’ behavior since 2016 during his period of release pending resentencing. The report

must specifically address Mr. Simmons’ drug use and treatment.



SO ORDERED.


                                                              _________________________________
                                                                  ____
                                                                    _ _________________________
Date: April 6, 2021                                                 VALERIE CAPRONI
                                                                               CAPRON   NI
      New York, NY                                                  United States District Judge




                                                  Page 1 of 1
